              Case 3:21-cv-00929-MO     Document 1     Filed 06/22/21    Page 1 of 9



Matthew J. Yium, OSB #054377
E-Mail: matthew.yium@foster.com
FOSTER GARVEY PC
Eleventh Floor
121 SW Morrison Street
Portland, Oregon 97204-3141
Telephone: (503) 228-3939
Facsimile: (503) 226-0259

Attorneys for Plaintiff WestRock CP, LLC




                                 UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION




WESTROCK CP, LLC, a Delaware limited
liability company,                                 Case No.

                    Plaintiff,                     COMPLAINT

         v.                                        (Breach of Contract; Open Account;
                                                   Account Stated)
MING’S RESOURCE CORPORATION, a
California corporation.,
                                                   Prayer Amount: $265,479.02+
                    Defendant.
                                                   DEMAND FOR JURY TRIAL
                                        INTRODUCTION

                                              1.

         Plaintiff WestRock CP, LLC (“WestRock”) brings this action against Ming’s Resource

Corporation (“Ming’s”) to recover for breach of contract and claims on an open account in

connection with Ming’s purchase of recyclable materials from WestRock.

                                                                             COMPLAINT
                                                                               Page 1 of 9
FG:11530414.4
            Case 3:21-cv-00929-MO         Document 1        Filed 06/22/21      Page 2 of 9




                                  JURISDICTION AND VENUE

                                                   2.

         There is diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) because

the amount in controversy exceeds $75,000 and because the parties are citizens of different states

as alleged herein.



                                                   3.

         Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and pursuant to the

parties’ written agreement under the Terms and Conditions described in Paragraph 7 that

disputes arising out of their transactions shall be subject to the jurisdiction of a court of

competent jurisdiction located in a judicial district where plaintiff’s manufacturing facility is

located. The substantial portion of recyclable goods and services sold to defendant forming the

basis for the claims made herein originated from plaintiff’s manufacturing facility located at

6328 SE 100th Ave, Portland, OR 97266 in the city of Portland, Oregon.

         This Court additionally has supplemental jurisdiction over claims made herein under 28

U.S.C. § 1367.



                                              PARTIES

                                                   4.

         Plaintiff WestRock CP, LLC is a Delaware limited liability company with its principal

place of business in Georgia. Its sole member is an entity that is a Georgia limited liability

company with its principal place of business in Georgia and with a sole member that is a


                                                                                    COMPLAINT
                                                                                      Page 2 of 9
FG:11530414.4
            Case 3:21-cv-00929-MO        Document 1      Filed 06/22/21    Page 3 of 9




Delaware corporation. Plaintiff WestRock CP, LLC has manufacturing locations throughout the

United States, including as pertinent here, in the city of Portland located in Multnomah County

in the state of Oregon.



                                                5.

         Defendant Ming’s Resource Corporation is a California corporation with its principal

place of business in Sacramento, California.



                                               FACTS

                                                6.

         On or about June 13, 2016, defendant opened a credit account for goods and services sold

by plaintiff pursuant to written agreement of the parties (“Credit Agreement”), a copy of which is

attached as Exhibit A (with redaction of certain financial information) and incorporated herein

by reference.



                                                7.

         Under the Credit Agreement, defendant acknowledged and agreed to terms and

conditions governing its purchase of goods and services from plaintiff (“Terms and Conditions”),

a copy of which is attached as Exhibit B and incorporated herein by reference. Among the

Terms and Conditions and as a material consideration for its purchase of plaintiff’s goods and

services, defendant acknowledged and agreed to the following:




                                                                               COMPLAINT
                                                                                 Page 3 of 9
FG:11530414.4
            Case 3:21-cv-00929-MO           Document 1      Filed 06/22/21      Page 4 of 9




         (a)    to pay plaintiff the invoiced price for goods and services delivered to defendant

                by plaintiff;

         (b)    to pay plaintiff for goods and services within thirty (30) days from the date of

                shipment;

         (c)    to pay interest at the highest permissible rate under law on all past due accounts if

                charged by plaintiff; and

         (d)    to pay all collection costs, including attorney’s fees, if plaintiff retains an attorney

                to collect overdue amounts.



                                                   8.

         In addition, under the Credit Agreement, defendant agreed to pay all amounts charged to

its account, and further agreed to pay all reasonable costs, collection fees, attorneys’ fees, and

expenses incurred by plaintiff if defendant failed to pay its obligations and indebtedness to

plaintiff when due.



                                  FIRST CLAIM FOR RELIEF -
                                         COUNT ONE
                                      (Breach of Contract)

                                                   9.

         Plaintiff hereby incorporates and adopts the paragraphs above as if set forth fully herein.

///

///

///


                                                                                    COMPLAINT
                                                                                      Page 4 of 9
FG:11530414.4
            Case 3:21-cv-00929-MO         Document 1         Filed 06/22/21   Page 5 of 9




                                                 10.

         Plaintiff prepared and sold recyclable materials to defendant and sent invoices for those

goods and services sold between December 14, 2019 and June 23, 2020. Pursuant to the Terms

and Conditions, payment was due from defendant to plaintiff within thirty (30) days of delivery

after which interest began accruing on all unpaid amounts.



                                                 11.

         As reflected in the invoices, defendant purchased and failed to pay for $258,979.02 of

goods and services from plaintiff, plus accruing interest.



                                                 12.

         Despite demand, defendant has failed to pay the balances due, which constitutes a

material breach of the Credit Agreement and the Terms and Conditions comprising the parties’

agreement.



                                                 13.

         Based on defendant’s failure to pay as agreed, plaintiff is entitled to a judgment against

defendant in the principal amount of $258,979.02, plus accruing pre-judgment interest from the

date such sums were due and post-judgment interest at the rate of 9% per annum on such

judgment until paid.




                                                                                  COMPLAINT
                                                                                    Page 5 of 9
FG:11530414.4
             Case 3:21-cv-00929-MO        Document 1       Filed 06/22/21     Page 6 of 9




                                                 14.

         In addition, plaintiff is entitled to a judgment against defendant for collection damages

which defendant agreed to pay under the Credit Agreement and the Terms and Conditions,

including plaintiff’s reasonable costs, collections fees, attorneys’ fees, and expenses, which are

currently in the approximate amount of $6,500, and which shall continue to accrue until all sums

owing by defendant are paid, plus post-judgment interest on such judgment until paid.



                                                 15.

         All conditions precedent with respect to the parties’ agreement have been performed by

plaintiff.



                                  FIRST CLAIM FOR RELIEF -
                                         COUNT TWO
                                    (Claim on Open Account)

                                                 16.

         Plaintiff hereby incorporates and adopts the paragraphs above as if set forth fully herein.



                                                 17.

         At all material times, defendant held an open account with plaintiff pursuant to the Credit

Agreement.

///

///

///


                                                                                  COMPLAINT
                                                                                    Page 6 of 9
FG:11530414.4
            Case 3:21-cv-00929-MO         Document 1       Filed 06/22/21     Page 7 of 9




                                                 18.

         Between December 14, 2019 and June 23, 2020, defendant incurred a series of debts for

goods and services provided to defendant on its account with plaintiff in the total amount of

$258,979.02, which amount remains outstanding and unpaid.



                                                 19.

         The amount due and owing on defendant’s account is in the principal amount of

$258,979.02, plus accruing pre-judgment interest from the date such sums were due and post-

judgment interest at the rate of 9% per annum on such judgment until paid.



                                                 20.

         In addition, plaintiff is entitled to a judgment against defendant for damages to which

defendant agreed under the Credit Agreement, which include plaintiff’s reasonable costs,

collections fees, attorneys’ fees, and expenses, which are currently in the amount of $6,500, and

which shall continue to accrue until all sums owing by defendant are paid, plus pre-judgment and

post-judgment interest on such judgment until paid.



                                  FIRST CLAIM FOR RELIEF -
                                        COUNT THREE
                                        (Account Stated)

                                                 21.

         Plaintiff hereby incorporates and adopts the paragraphs above as if set forth fully herein.




                                                                                  COMPLAINT
                                                                                    Page 7 of 9
FG:11530414.4
            Case 3:21-cv-00929-MO          Document 1       Filed 06/22/21      Page 8 of 9




                                                  22.

         Defendant purchased parts and supplies from plaintiff and agreed to pay for the

recyclable goods and supplies based on the amounts set forth in the invoices issued by plaintiff.

Defendant received the invoices and did not object to the amounts listed on them.



                                                  23.

         Plaintiff has made demand on defendant and provided an accounting of the unpaid

amounts due and owing on its account in the amount of $258,979.02. Defendant has not raised

an objection to plaintiff’s accounting or otherwise challenged the amounts owing on its account.



                                                  24.

         Being so indebted to plaintiff, and having agreed to pay the balance due as set forth

therein, an account was stated between plaintiff and defendant.



                                                  25.

         Based on defendant’s failure to pay on its account stated, plaintiff is entitled to a

judgment against defendant in the principal amount of $258,979.02, plus accruing pre-judgment

interest from the date such sums were due and post-judgment interest on such judgment until

paid.

///

///

///


                                                                                    COMPLAINT
                                                                                      Page 8 of 9
FG:11530414.4
            Case 3:21-cv-00929-MO         Document 1       Filed 06/22/21      Page 9 of 9




                                                  26.

         In addition, plaintiff is entitled to a judgment against defendant for damages to which

defendant agreed under the Credit Agreement, which include plaintiff’s reasonable costs,

collections fees, attorneys’ fees, and expenses, which are currently in the amount of $6,500, and

which shall continue to accrue until all sums owing by defendant are paid, plus post-judgment

interest at the rate of 9% per annum on such judgment until paid.



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment as follows:

         On its first claim for relief, a judgment in its favor against defendant in the amount of

$265,479.02, plus accruing pre-judgment interest from the date such sums were due and post-

judgment interest at the rate of 9% per annum on such judgment until paid.



         DATED this 22nd day of June, 2021.


                                                     FOSTER GARVEY PC


                                                     By s/ Matthew J. Yium
                                                        Matthew J. Yium, OSB #054377
                                                        E-Mail: matthew.yium@foster.com
                                                        Telephone: (503) 228-3939
                                                        Fax: (503) 226-0259


                                                         Attorneys for Plaintiff WestRock CP, LLC




                                                                                   COMPLAINT
                                                                                     Page 9 of 9
FG:11530414.4
